DETAILED ACTION
Response to Amendment
 	This Office action is in response to Applicant’s amendment filed 2/22/2022. Claims 1, 10 and 19 have been amended. Claims 1-27 are pending.

 	The previously pending rejection to claims 1-27, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Specification
 	The disclosure is objected to because of the following informalities: The “Related Applications” section must be updated. Appropriate correction is required.

Terminal Disclaimer
 	The terminal disclaimer filed on 2/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11004019 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
 	An Examiner’s Amendment to the record appears below.  Should changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	The application has been amended as follows:
In the claims:
	10. (currently amended) A facilitator device for matching an employer having [[t]] at least one job opening to one or more job seekers, the facilitator device comprising: 
a processor; and 
a non-transitory computer-readable medium storing a facilitator module that when executed by the processor causes the facilitator device to perform a method comprising: 
determining a position quotient for the job opening by: 
receiving, by the facilitator module, selection of one or more non-numerical position preferences for the job opening; 
assigning numerical position preference values for each of the one or more non-numerical position preferences; 
maintaining a matching database including a knowledge base of job opening data describing previous job opening characteristics of previous job openings and job seeker characteristic data describing previous job seekers hired for the previous job openings; and 
identifying one or more performance line values for the job opening based on one or more of the previous job opening characteristics and the job seeker characteristic data of the previous job seekers that were hired for the one or more of the previous job openings; 

determining a performance quotient for each of the one or more job seekers by:
inputting non-normalized suitability data of the one or more job seekers;
and converting the non-normalized suitability data into normalized assessment data by selecting a standard assessment and conforming all of the non-normalized suitability data to the standard assessment; 
ranking each of said one or more job seekers with respect to both the job opening and each other by determining if values of the performance quotient of the job seeker match the numerical position preference values of the position quotient; and
generating and providing a ranking document to a user on the facilitator device, the ranking document illustrating the ranking of each of said one or more job seekers with respect to the job opening and to each other.

Allowable Subject Matter
 	Claims 1-27 are allowed.


Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- Robert L. Morgan (Job matching: Development and evaluation of a web-based instrument to assess degree of match among employment preferences) discloses job preference assessment, one method for assessing degree of match across preferred jobs, and initial field evaluation.


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        March 14, 2022